 

 

Case 6:18-bl<-O4275-KS.] Doc 42 Filed 12/10/18 Page 1 of 6

Fill in this mform'itlon t`o identify yo_u_r case

Debtor1 Christopher David Stanley
First Narne Midd|e Name l.esl Name

Debtorz Farabee Lyn Stanley
(Spouse lf. fll|ng} First Name Mlddle Name l_esl Name

United States Bankruptcy Court for the: lVllDDLE D|STR|CT OF FLOR|DA

 

Case number 6:18-bk-04275
(rrlrnown) l Check if this le an
amended filing

 

 

Officia| Form 108
Statement of intention for individuals Filing Under Chapter 7 rzrrs

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

n you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

lf-two married:people-are-fi|ing-together-in~a-joint--case,-both are equally responsible for supplying correct information. Both debtors must

sign and date the form.

~ Be as complete and -accur,ate;as possible.¢lf more:space" is'needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known).

" Llst Your Creditors Who Have Secured Claims

 

r 1. For any creditors that you listed' ln Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the

'nform t'on below. m

    

creditors oeutsche sank Nat'l Trust co l Surrenrr@r the property 13 N°
name: l"_'l Retain the property and redeem it.

_ _ l:l Retain the property and enter into a - Yes
Descrlptlon of 42525 W Altoon-a Road Altoona, Rearfr'rmarron Agreement.
property FL 32702 Lake COUNW l:l Retain the property and [explain]:

securing debt: Parcel lD#
31-17-27~010000001802
formerly owned 50% owner with
Kathleen Stanley before she
passed away

 

 

Creditors Regiona| Acceptance Co l gurrender the property l No
name: I;l Retain the property and redeem it.

|__.l Retain' the property and enter into a m Ye$
Description Of 2015 Chevy Cruze 67,000 miles Rearfrrmation Agreemem‘.
properly Vin # 1G1PGSSBOF7122193 I:] Retain the property and [exp|ain];

securing debt:

 

 

CreditOr'S Specialized Loan Servicing l Su"ender the property_ L_,l No

Orncial Form 108 Statement of intention for lndividuals Filing Under Chapter 7 page 1

Software Copyrlght {c) 1996-2018 Best Gase, LLC - www.bestcase.com Besi Case Bankruptc.y

 

 

 

Case 6:18-bl<-04275-KS.] Doc 42 Filed 12/10/18 Page 2 of 6

Debtor1 Christopher David Stan|ey

 

 

DeblOr 2 Farabee Lyn Stanley Case number (rrrmowrr} 6:1B~bk~04275
name: l:l Retain the property and redeem it. l Y@S
7 7 |:[ Retain the property and enter into a
Descrlptlon of 42525 W Altoona Road A|toona, Reaffl‘rmatr‘on Agreement‘.
property FL 32702 Lake Coul‘lty l:i Retain the property and [explain]:

securing debt: Parcel ID#
31-17-27-010000001802
formerly owned 50% owner with
Kathleen Stanley before she
passed away

 

 

Llst Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended,
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

   

§ t t YHYT§€§°§BEY ,,
Lessor's name: |:| NO
Description of leased
Property: l:l Yes
Lessor's name: 7 7 |j NO
Description of leased ' -

Property: : _. rt n Yes
l_essor's name: - 7 - l:l- No
Description of leased 7 7 7 7 7
Property: _ ‘ - |:| .Ye$
Lessor's name: ` . ]:| NO
Descriptlon of leased "

Property: l:| Yes
Lessor's name: m NO
Description of leased

Property: g YeS
l_essor's name: . i:l No
Description of leased

Property: m Yes
Lessor's name: |:1 NO
Description of leased

Property: l:l Yes

 

Sign Be|ow

Under penalty of perjury, t declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 

 

 

 

X !sl Christopher David Stan|ey X lsl Farabee Lyn Stanley
Chrlstopher David Stan|ey Farabee Lyn Stan|ey
Signature of Debtor 1 Signature of Debtor 2
Daie 2ecember10, 2018 Daf@ December 10, 2018
Ofticial Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

Soflware Copyrighl (s] 1996-2018 Besl Case. LLC -www.bestcase.com Besl Case Bankruptcy

 

Case 6:18-bl<-04275-KS.] Doc 42 Filed 12/10/18 Page 3 of 6

UNITED STATES BANKRUPTCY COURT
M]DDLE DISTRICT OF FLORIDA

ORLAND() DIVISION
IN RE:
Stanley, Christopher David Casc No. : 6118-b1{-04275-KS]
Stanley, Farabee Lyn ‘
Chapter: 13

Debtor(S).

 

DECLARATION UNDER PENALTY OF PERJURY FOR ELECTRONIC FILING

The undersigned, Christopher David Stanley and Farabee Lyn Stanley, Signed the cri ginal(S) of
the document(s) identified below under penalty of perjury (“Vcrified Documcnt(s)”).

l. l have signed the original(ls) of the dccurnent(S) identified below under penalty of
perjury (“Verifled Docurnent(s)”).

2. The information contained in the Veriiied Docurnent(a) is true and correct to the best i
of rny knowledge and beliefl

3. I understand that the Veritied Docurnent(s) are to be filed in electronic form With the
Unitcd States Bankruptcy _Court in connection With the above captioned case

term 11 r C¢~<=.- D~ 512 ederaér_§z§©%e@c
Execut d on (Datc) Signature 01" Debtor Signature of oint cbtor

 

Or other claimant

.'i

Verii`ied Document [s[:
Full Descriptive Title ; 7 rDate Executed

Chapter 7 Statement of Intentions 7 iQ`l l O/ i g
Notice ofVoluntary Convcrsion 1371 m l l g

 

 

Case 6:18-bl<-04275-KS.]` Doc 42 Filed 12/10/18 Page 4 of 6

UNITED STA'I`ES BANKRUPTCY COURT
MIDI)LE DISTRICT OF FLORIDA

ORLANDO DIVISION
In re:
Case No: 6118-bk-04275-KSJ
Christophcr David Stanley Chapter 13
Farabee Lyn Stanley

Debtor(s)

CERTIFICATE OF SERVICE FOR STATEMENT ()F INTENTIONS

§ = --COMES~ -NOW; ~theundersigncd counsel hereby certifies that true and correct copies of
.. ar the subsequent Chapter ':7.-.Individual Debtor’s Staternent of Intention have been furnished by
' regular U:S: 'Mail"`orelectronically Via ECF to Trustee Laurie K. Weatherford, PO Box 3450,

' Winter Parlt,A ;F_L -3-2-790;*~US--Trustee, George C Young Federal Building, 400 West Washington

Street, Suite 1100, Orlando, FL 32801; Debtors Christopher David Sta.nley and Farabee Lyn Stanley,
42525 W Altoona Road, Altoona, FL 32702; and to all creditors listed on the attached court mailing
matrix this lOth day of Decentbcr, 2018.

By: /s/ Wayne B. Spival<

Wayne B. Spivak, Esq.

Florida Bar No. 38191

Justin Clark & Associatcs, PLLC
Attorney for Debtor

500 Winderley Place, Unit 100
Maitland, FL 327 51 `

Tel: 321-282-1055

FaX: 321-282~1051

Email; Wspival<@vouhavepower.com

§

.abel Matrix for local noticing CB_S€ 6113'11)|<'04§€?§1}£§`10@|3@€1¢423 LLtFi|€d 12/10/18

 

t .131\-6

lase 6:18-bk-04275-KSJ
riddle District of Florida

llrlando
'lon Dec 10 16:03:26 EST 2018

.nna nmey

;.229 Kellogg Drive
‘avares, FL 32778-4944

lhiid Support Enforcement
¢tn: Bankruptcy

.208 Hays St

Fallahassee, FL 32301-2633

leutsche Bank National Trust Cumpany
1/0 Sepcialized Loan Servicing

1472 Lucent Blvd, Ste 300

.ittleton, CO 80129

1'L0RIDA HosPITAL wATERMAN
L:/o KEvIN s wILsoN an orFIcrs

4310 WALKER RD STE 102

IHATTANOOGA TN 37421-1082

§ ‘lorida Department of Revenue
` lankruptcy Unit

’ost Office Box 6668
Fallahassee FL 32314-6668

Zohls/Capital One

lohls Credit

’e Box 3120

lilwaukee, WI 53201-3120

.ake County Tax Collector
¢tn: Bob MeKee

'ost 0ffice Box 327
!avares FL 32778-0327

legional Acceptance Co
¢tn: Bankruptcy

'o Box 1487

lilsonr NC 27894-1487

:pecialized Loan Servicing
'0 BOX 636007
»ittleton, 00 80163-6007

 

Stewart Legal Group, P.L.
cfc Gavin N. Stewart

P.O. ch 5703

Clearwater, FL 33758-5703

Anna M. Amey
Tavares, FL 32770

Child Support Enforcement
Nc Child Support Enforcement
Po on 20800

Raleigh, NC 27619-0800

Diversified Consultants, Inc.
Po Box 551268
Jacksonville, FL 32255-1268

, :. Fingerhut
":“:vBahkruptsy Dept
\':: 6250 Ridgewood Rd

Saint Cloudi MN 56303-0820

-T=French Broad Mobile Home Park

1938 01d Rosman Highway
Brevard, NC 28712-8324

LVNV Funding, LLC its successors and assigns
assignee of Santander Consumer USA
Resurgent Capital Services

PO Box 10587

Greenviile, SC 29603-0587

Portfolio Recevery
Po Box 41021
Norfolk, VA 23541-1021

Regional Acceptance Corporation
PO Box 1847
Wilscn, NC 27894-1847

Valerie Abshire
175 Burrell Mountain Road
Brevard, NC 28712-8415

FBii@HB §ia$$s€¥rustee - 0RL7/13 7
Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

cAPITAL osE, N.A.

c/o BECKET AND Lar LLP
PO BOX 3001

MALVERN PA 19355-0101

Deutsche Bank National Trust Co. Trustee (S

cfc Specialized Loan Servicing LLC
8742 Lucent Blvd, Suite 300
Highlands Ranch, Colorado 80129-2386

FL Emergency Physicians Kang & Associate
PO Box 1123
Minneapolis, 00 55440-1123

Florida Central Credit
Attn: Bankruptcy Dept
3333 Henderson Blvd
Tampa, FL 33609»2955

Internal Revenue Service
Post Office Box 7345
Philadelphia PA 19101-7345

LVNV Funding/Resurgent Capital
Po Box 10497
Greenville, SC 29603-0097

RADIOLOG¥ SPECIALISTS 00 FLORIDA ORLANDO
C/O KEVIN B WILSON LAW OFFICES

2310 WALKER RD STE 102

CHATTANOOGA TN 37421~1082

Shafritz & Associates, P.A.
Attn: Bankruptcy

601 N Congress kne, Ste 424
Delray Beach, FL 33445~4641

Verizon

by American InfoSource as agent
PO Box 248838

Oklahoma City, OK 73124-8830

 

ll

ll hickey Trent CB.S€ 6218-bk-04U51§t-d151&]0av13)6[an<\l@ Fil€d 12/10/18 FD.@&GLM £$anley

l .50 Trent Road 42525 77 Altoona Road 42525 77 Altoona Road
lrevard, NC 28712-9846 ltl'c.oonaf FL 32702-9559 Altoona, FL 32702-9559

|

- laurie K Weatherford Viktcria Collins Wsyne B Spivak
'ost Office Box 3450 Collins Law and Mediation Attorneys Justin Clark & Associates PLLC
|inter Park, FL 32790-3450 200 South Knowles Avenue 500 Winderley Place, Unit 100

’ Winter Park, FL 32789-4304 Maitlandr FL 32751»7406

 

 

 

The following recipients may loe/have been bypassed for notice due to an undeliverable (u) or duplicate (d} address.

1 fu)Vicky Trent End of Label Matrix

Mailable recipients 35
Bypassed recipients 1
Total 36

 

 

